Citation Nr: 1327461	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  05-35 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as secondary to a service-connected disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, schizoaffective disorder, and cognitive disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

The Board observes that the record reflects numerous psychiatric diagnoses.  In that regard, when a claimant makes a claim for a specific psychiatric disorder, he is determined to be seeking service connection for a disability manifested by psychiatric symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The  Veteran's current claim seeks service connection for symptoms associated with a psychiatric disability which has been diagnosed as schizoaffective disorder, major depressive disorder, and cognitive disorder.  Thus, the issue on appeal is characterized as a claim for service connection for an acquired psychiatric disorder.

In a December 2007 decision, the Board denied the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  The Board's December 2007 decision denying service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002).  Prior to that, in a November 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for an adjustment disorder with depressed mood.  The Veteran did not appeal that decision, and it is final.  38 U.S.C.A. § 7105 (1991); 38 C.F.R. § 20.302, 20.1103 (2012).  As the current claim for entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and schizoaffective disorder, is different from the claims denied in November 2002 and December 2007, the Board does not need to first determine whether new and material evidence has been submitted to review the claim for entitlement to service connection for an acquired psychiatric disorder on the merits.


FINDINGS OF FACT

1.  Schizoaffective disorder, major depressive disorder, and cognitive disorder are currently diagnosed.

2.  Muscle tension headaches are currently diagnosed.

3.  The probative evidence of record does not relate the Veteran's psychiatric disorders to his military service.

4.  The probative evidence of record does not relate the Veteran's headache disorder to his military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include schizoaffective disorder, major depressive disorder, and cognitive disorder, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  A headache disorder was not incurred in or aggravated by active military service, and is not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Prior to a June 2013 readjudication of the Veteran's claims, letters dated in April 2004, March 2005, and March 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

The duty to assist has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, VA treatment records, Social Security Administration (SSA) records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although VA treatment records suggested that the Veteran may have had treatment at a VA medical facility in Atlanta, an April 2012 report of contact from the RO reflects that the Veteran and his wife confirmed that there were no records at the Atlanta VA medical facility.  The Board acknowledges that the Veteran identified private treatment records from Bradford Health Services.  While the RO requested the Veterans records from that facility, in July 2012, Bradford Health Services responded that they could not provide the requested records without an original notarized and witnessed release on their own form.  The RO notified the Veteran that he would have to contact that facility to obtain his records due to their stringent security requirements.  However, the Veteran did not respond or provide those records.  Last, while the Veteran identified private records from the University of Alabama, in a July 2012 letter, the University of Alabama responded that they did not have any of the Veteran's medical records.  Id.

The Veteran was provided with VA examinations and opinions with regard to his claims for entitlement to service connection for a psychiatric disorder and headache disorder in March 2011, June 2012, and August 2013.  38 C.F.R. § 3.159(c)(4).  The Veteran has not indicated that he found these opinions to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Board finds that the VA opinions obtained in this case are adequate, and they are predicated upon consideration of the service and post-service medical records and provide sufficient rationale for the opinion stated.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing before the Board, the VLJ identified the issues and the evidence needed to establish entitlement to service connection for his claimed disabilities.  Additionally, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his symptoms during service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

I.  Psychiatric Disorder

The Veteran contends that his current psychiatric disorder, to include schizoaffective disorder, major depressive disorder, and cognitive disorder, are related to his active duty service.  During an August 2007 hearing before the Board, the Veteran testified that he was exposed to physical and psychological abuse during service.  He stated that he was given a court marshal in late 1979 for being absent without official leave (AWOL).  He noted that he was reduced in grade from E-4 to E-1, that he was sentenced to 30 days of hard labor, and that he was required to forfeit two months worth of pay.  He explained that his sergeants began abusing him during his incarceration by pulling him out of bed late at night, pouring water on him, beating him up with pillows, and pulling him out of the lunch line to do sit-ups.  He acknowledged that he never reported these incidents, never sought treatment for any psychological problems during service, and never experienced any psychological problems during service, but stated that he began having nightmares and sleep disturbance after service discharge.  

The Veteran's service treatment records are negative for any complaints of or treatment for a psychiatric disorder during service.  An October 1976 entrance examination shows that the Veteran's psychiatric status was normal.  In a report of medical history, completed at that time, the Veteran denied a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  A February 1980 personnel record reveals that the Veteran declined a separation medical examination.  

Service personnel records are silent as to any indication that the Veteran was exposed to psychological or physical abuse during service, although they do show multiple instances of misconduct.  In October 1979, the Veteran underwent a summary court-martial and pleaded guilty to having gone AWOL from October 1, 1979 to October 3, 1979, in violation of Article 86 of the Uniform Code of Military Justice.  The approved sentence included reducing the Veteran's pay grade to Private E-1, forfeiture of $200 for one month, and confinement with hard labor for 30 days.

SSA records show that the Veteran was found to be disabled in 1991 with a primary diagnosis of depressive reaction and a secondary diagnosis of cerebral aneurysm status post clipping.  Medical records from 1991 show that the Veteran suffered a cerebral aneurysm in February 1991 which resulted in a subarachnoid hemorrhage.  He underwent a left pterional craniotomy with aneurismal clipping.  A November 1991 private treatment record reflects that the Veteran developed depression following his brain surgery.  The diagnoses included cephalalgia and vertigo in conjunction with a subarachnoid hemorrhage; chronic bronchitis; and probable depression.  A February 1992 SSA disability evaluation reflects the Veteran's reports that he was in very good physical condition until February 1991, when he suffered a subarachnoid hemorrhage.  Mental status examination was administered, and the examiner noted that the Veteran had some depression.  However, the examiner concluded that no psychiatric diagnosis was readily apparent from the interview and test data, but that additional sessions might uncover chronic symptoms suggesting dysthymia.  A February 1992 SSA psychiatric review reveals a finding of depressive syndrome characterized by sleep disturbance, flat affect, and slightly depressed mood.  The examiner noted that the Veteran had mild reactive depression secondary to aneurysm and recent divorce.  A July 1992 psychiatric examination was conducted.  The Veteran complained of feeling shaky with episodes of anxiety following a cerebral hemorrhage the preceding year.  He noted that he was being treated for nervousness and took medication.  Mental status examination was conducted, and the Veteran reported suicidal ideation.  Nevertheless, the examiner concluded that there was "insufficient evidence to warrant a psychiatric diagnosis."  A July 1992 SSA psychiatric review reflects evidence of depressive syndrome characterized by sleep disturbance, psychomotor retardation, difficulty concentrating or thinking, and mild depression.

VA treatment records from June 2002 to July 2002 reveal that, in June 2002, the Veteran's wife reported that the Veteran was depressed with suicidal ideation since he lost his job, and that he was again using cocaine.  The diagnoses were depression with suicidal ideations and substance abuse.  The Veteran was admitted to a VA substance abuse program with diagnoses including alcohol and cocaine abuse and depressive disorder.  The treatment records show that this was his first VA admission.  The Veteran reported a more than 10-year history of drug abuse and a 25-year history of alcohol abuse.  He noted that he had undergone two different abuse programs.  Another June 2002 VA treatment record shows that the Veteran reported feeling depressed and angry, having thoughts of hurting himself and his family, feeling frustrated that he did not have a job, and feeling worthless.  He stated that his problem was drugs, and that he had been going downhill since he lost his job.  He also reported that this was his "first time coming to [a] VA hospital."

An August 2002 record reflects diagnoses of alterations in mood, depression, and feeling nervous inside.  Another August 2002 VA treatment record reveals a diagnosis of substance-induced mood disorder.  The record notes that the Veteran had a history of substance abuse, including Valium, cocaine, and marijuana.  He stated that he had been drug free for 1.5 years, but relapsed in June 2002 when he lost his job.  The record notes that the Veteran was "seen for the first time in MHC (mental health clinic)" and that he was in a drug rehabilitation at Bradford in Birmingham.

In October 2002, the Veteran underwent a VA mental disorders examination.  He complained of depressive thoughts on a weekly basis, crying spells, and depressive feelings in response to headaches, joint pains, financial limitations, and interpersonal conflict.  He noted a history of two suicidal threats with a gun and an attempt to overdose on cocaine.  Thereafter, he was admitted to a VA substance abuse program for treatment.  He complained of daily feelings of frustration and guilt because he could not hold a job.  He also noted irritability and sleep disturbance with nightmares.  The Veteran reported that he had a brain aneurysum in 1989 with lasting effects including having to re-learn how to walk, speak, think, and keep his balance.  He noted a fair recovery of functioning.  The Veteran stated that, during military service, he drank during the day and missed formation resulting in an Article 15 and being sent to a correctional facility.  He also stated that he used marijuana minimally during service and used cocaine on the weekends during service.  He indicated that he was referred to the Army psychiatric clinic several times during service in connection with anger, but that he did not attend any appointments.  He stated that he continued to drink heavily after service discharge and that he decreased his alcohol consumption in 1995.  He reported that he used powdered cocaine sporadically over the years and that he began using crack cocaine in 2001.  He stated that he completed a private 30-day substance abuse treatment program, after which he remained abstinent for 15 months.  He was fired from his job in 2002 and relapsed into drug use at that time.  Thereafter, he was admitted to the VA substance abuse program.  Mental status examination was performed, and the diagnoses were alcohol abuse, cocaine abuse, and adjustment disorder with depressed mood.  The examiner noted that the Veteran's depressive symptoms seemed to be reactive to current stressors and that some symptoms could be sequelae of the 1989 aneurysm.

A November 2002 VA treatment record reflects the Veteran's complaints of feeling angry.  The physician noted that the Veteran's mother had recently passed away.  He complained of feeling angry and hearing voices.  The diagnoses included schizoaffective disorder.

VA treatment records from 2004 and 2005 reveal diagnoses of and treatment for various psychiatric disorders.  In April 2004, the Veteran participated in another substance abuse program.  The diagnoses on discharge included substance abuse and substance-induced mood disorder.  An April 2005 record notes that the Veteran reported nightmares about the treatment that he received while he was incarcerated during military service.  He stated that he was sent to Fort Riley and confined to hard labor.  He reported problems with anger and flashbacks due to how he was treated.  The physician stated that the Veteran did not have a PTSD diagnosis.  The Veteran was admitted to the hospital from March 2005 through May 2005 and completed another substance abuse program.  The diagnoses on discharge included substance abuse, schizoaffective disorder, and PTSD.  Thereafter, he was transitioned into a vocational rehabilitation work program.  Another May 2005 VA treatment record notes the Veteran's reports of depressed mood, crying spells, feeling guilty, poor sleep, and poor appetite while coping with the deaths of several close family members during the prior year.  He also endorsed flashbacks, panic attacks, and nightmares related to active duty service and anger control difficulties.  A June 2005 VA treatment record reflects diagnoses of schizoaffective disorder and PTSD which was noncombat related.  The treatment record notes the Veteran's reports of being depressed.  He also stated that he still heard voices, but not as much since he quit drinking.  He complained of nightmares of being in jail at Fort Riley and beaten during his stay.  He stated that, after discharge, he started to get depressed and had nightmares.  An August 2005 record reveals that the Veteran reported nightmares and poor sleep.  He also indicated that he heard voices.  Mental status examination was performed, and the Veteran reported that he had nightmares related to experiences that occurred while he was incarcerated in military jail.  Specifically, he reported being beaten up, exposed to the rain, and hollered at.  The diagnoses were shizoaffective disorder and PTSD.

In an April 2005 statement, the Veteran reported that, during service, he received an Article 15 for being AWOL and that he was sentenced to 30 days of hard labor at Fort Riley.  He reported that he was treated unfairly by the sergeant and staff, that he was physically abused by being kicked and thown out of bed, punched in every area of his body, pulled out of line and jumped, and slapped and punched until his body was sore.  He noted that this abuse occurred on a daily basis.  He reported that he had to stand outside in formation in his underclothes in the rain.  He stated that a trash can was placed over his head and beaten on.  He noted that he was told not to say anything to anyone.  He stated that he did not sleep and had nightmares.  He complained of flashbacks, feeling fearful of others, flashbacks, social isolation, and sleep disturbance.

Private medical treatment records from 2006 show diagnoses of and treatment for major depressive disorder with psychotic features.

In March 2009, the Veteran underwent another VA psychiatric examination.  The Veteran reported that, during service, he developed symptoms of major depressive disorder with psychotic features.  He stated that he was stressed out on the job due to working long hours in the motor pool and being treated poorly by his staff sergeant.  The examiner noted that the Veteran's symptoms of major depressive disorder with psychotic features (formerly schizoaffective disorder) included feeling depressed most of the time, diminished interest in activities, trouble sleeping, low energy and fatigability, feelings of restlessness, feelings of worthlessness, and poor concentration.  He also had delusions of feeling inadequate and hearing voices telling him that he was no good.  He indicated that he sought help at Fort Campbell and was prescribed medication.  Thereafter, the Veteran received an Article 15 for going AWOL and that he was sent to Fort Riley for incarceration as punishment.  He noted that he was confined to hard labor for 30 days and was mistreated, beaten, and dragged in the rain.  He reported that, following that incident, he developed nightmares, flashbacks, anger, nervousness, and depression, along with poor concentration, irritability, short temper, isolation, and trouble sleeping.  He stated that his PTSD symptoms persisted, and in June 2002, he was admitted to the psychiatric ward for treatment.  The Veteran reported that he worked as a tractor-trailer driver and performed other odd jobs from 1980 to 2009, but that his depressive disorder with psychotic features and PTSD symptoms worsened in February 2009.  Mental status examination was performed, and the diagnoses were major depressive disorder, recurrent, with psychotic features (formerly schizoaffective disorder) and PTSD.  After reviewing the Veteran's claims file, the VA examiner opined that the Veteran's major depressive disorder with psychotic features and schizoaffective disorder were the same condition with a combination of symptoms of mood symptoms and psychotic symptoms.  The examiner reported that the Veteran had a diagnosis of major depressive disorder with psychotic features "for the same condition that started in the service" and that he "also has a diagnosis of posttraumatic stress disorder (experiences while in the service while incarcerated at Fort Riley Kansas)."

VA treatment records from 2008 and 2009 show diagnoses of and treatment for major depressive disorder with psychotic features.  In May 2009, the Veteran complained of not sleeping well, being out of a job, and having nightmares and depression.  The diagnoses included major depressive disorder with psychotic features.  A June 2009 record reflects that the Veteran again described the reported traumatic experience that he suffered while incarcerated at Fort Riley during service.  He stated that he was beaten, pulled out of bed at night, hollered at, and had water poured on him while asleep.  He reported that he started to have headaches, dreams, and nightmares, and that he began to become withdrawn and isolate himself.  He noted that he has been depressed since then and complained of feeling hopeless and lacking in motivation.  He described passive thoughts of suicide, anger, frustration, and inability to hold a job.  He indicated that he drank alcohol and used drugs to forget his experiences.  He reported intrusive thoughts and avoidance of anything about torture.  He noted that he heard voices on and off.  The diagnosis was PTSD, delayed, noncombat related.

In September 2009, the Veteran underwent another VA psychiatric examination.  The Veteran stated that, during service, he received an Article 15 for going AWOL, and that his punishment included incarceration at Fort Riley with hard labor.  He stated that, while incarcerated, he was mistreated, beaten, and dragged in the rain.  He reported that, after the incident, he developed nightmares, flashbacks, anger, disbelief of what happened to him, depression, nervousness, poor concentration, irritability, short temper, trouble sleeping, guilt, and feelings of isolation.  He indicated that he tried to block the symptoms out of his mind, but that they persisted to the present time.  The Veteran reported that, from 1980 to 2009, he worked as a tractor trailer driver, but that in February 2009, his major depressive disorder and PTSD symptoms worsened.  He described nightmares and flashbacks about traumatic experiences during service while incarcerated at Fort Riley.  He noted that, in 1990, he quit his job as a tractor trailer driver because he became irritable and impatient with flashbacks, nightmares, a back problem, and headaches.  He stated that, in 2009, he tried to do odd jobs, but became easily frustrated on the job with nervousness, depression, and irritability.  After reviewing the Veteran's claims file, the VA examiner opined that it was "at least as likely as not" that the Veteran's major depressive disorder with psychotic features (formerly schizoaffective disorder) began and worsened during service.  The examiner did not provide any explanation or rationale for the opinion provided.

In a March 2010 addendum to the September 2009 VA examination, a different examiner opined that the Veteran's "depression and mood symptoms are less likely than not (less than 50/50 probability) caused by or a result of military service" and noted that the "diagnosis and rationale from the last C&P examination" were compelling and that there was no need to change them.

VA treatment records from 2010 reflect diagnoses of and treatment for PTSD, schizophrenia, and dementia.

In August 2013, the Veteran underwent another VA examination.  The examiner noted the Veteran's reported history of cocaine and alcohol abuse.  The Veteran reported that he discontinued cocaine abuse five to six years before and denied alcohol abuse during the prior two years.  Symptoms were found to include depressed mood, anxiety, chronic sleep impairment, flattened affect, distutrbances of motivation and mood, and difficulty in adapting to stressful circumstances.  The diagnoses were depressive disorder with psychotic features and cognitive disorder.  After thoroughly reviewing the Veteran's claims file and conducting an interview of the Veteran, the VA examiner opined that the Veteran's psychiatric disorders were "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that review of the Veteran's record showed reasonable adaptive functioning from 1980 until 20 years later.  The examiner noted that the in-service abuse reported by the Veteran was not documented, and that review of the VA treatment records showed an evolution of diagnoses from those related to substance-induced mood disorder during the early 2000's to diagnoses related to thought disorders, and eventually a diagnosis of PTSD.  The examiner referred to the first treatment records from 2002, which note that the Veteran related his symptoms to substance abuse and employment difficulties.  The examiner noted that the "[r]esults of objective psychological testing he completed today suggest he blatantly exaggerated or even fabricated some or many of his psychiatric symptoms."  The examiner further explained that the influence of substance abuse, aneurysm in 1989, and surgery for aneurysm "cannot be discounted" in determining the etiology of the Veteran's psychiatric disorders, and that it seemed " far more likely seemingly late-onset mood symptoms and thought symptoms resulted from casual influences such as those noted above than from unsubstantiated abuse during service followed by decades of reasonable functioning."  Accordingly, the examiner concluded that he could not assert that the Veteran's symptoms were "at least as likely as not" caused by or a result of his military service.

After thorough review and consideration of the evidence of record, the Board concludes that service connection for a psychiatric disorder is not warranted.  There are current diagnoses of major depressive disorder, schizoaffective disorder, and cognitive disoroder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Veteran's service treatment records are negative for any complaints of or treatment for a psychiatric disorder during service.  Although the Veteran reported that he developed psychiatric symptoms during service following abuse incurred while incarcerated at Fort Riley, his statements throughout the record are inconsistent and not supported by the evidence in the claims file.  In that regard, during his August 2007 hearing before the Board, the Veteran reported that he did not have psychiatric symptoms during service, and that he did not begin having nightmares and sleep disturbance until after service discharge.  During an October 2002 VA examination, the Veteran complained of psychiatric symptoms and noted that he was sent to a correctional facility for an Article 15 violation during service, but did not mention any mistreatment or psychiatric symptoms during service.  In an April 2005 statement, the Veteran reported that he had symptoms of poor sleep and nightmares during service.  In a June 2005 VA treatment record, the Veteran noted that he began experiencing depression and nightmares after service.  In March 2009, the Veteran reported that he had symptoms of major depressive disorder during service, including nightmares, flashbacks, anger, nervousness, depression, poor concentration, irritability, short temper, isolation, and trouble sleeping.  During a September 2009 VA examination, the Veteran stated that he developed psychiatric symptoms during service following his incarceration.  As the Veteran's statements regarding whether he experienced psychiatric symptoms during service are inconsistent throughout the record, the Board does not afford them significant probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Thus, the probative evidence of record does not show that the Veteran developed symptoms of a psychiatric disorder during service.

The Board acknowledges the Veteran's reports that he was physically and psychologically abused during service while incarcerated at Fort Riley.  While the Veteran's service personnel records confirm that he was sentenced to hard labor with confinement for 30 days, there is no indication in the service treatment records or service personnel records of injury or any condition which might be associated with the claimed abuse.  

Even if the Board were to concede that the claimed in-service abuse occurred, the weight of the competent and probative medical evidence of record does not link the Veteran's current psychiatric disorders to his active duty service, to include any in-service abuse.  The Board acknowledges the March 2009 VA opinion which diagnosed major depressive disorder with psychotic features "for the same condition that started in the service" and the September 2009 VA opinion which concluded that it was "at least as likely as not" tha the Veteran's major depressive disorder with psychotic features began and worsened during service.  However, neither the March 2009 nor the September 2009 VA examiner provided any supporting explanation or rationale for the opinions provided or cited to any of the evidence in the claims file in support of the opinions.  Accordingly, the Board affords little probative value to the March 2009 and September 2009 VA opinions.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (finding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).

In contrast, the Board affords significant probative value to the August 2013 VA opinion which concluded that the Veteran's diagnosed psychiatric disorders were "less likely than not" incurred in or caused by his active duty service.  In support of the opinion, the examiner cited the lack of medical evidence documenting psychiatric symptoms for many years after service, the influence of the Veteran's significant history of substance abuse, the Veteran's aneurysm and subsequent surgery, and the lack of evidence corroborating the Veteran's reports of abuse during service.  The examiner explained that the influence of the Veteran's history of substance abuse, aneurysm, and surgery for aneurysm seemed "far more likely" to be the cause of the the Veteran's late-onset mood and thought symptoms, rather than the unsubstantiated abuse which occurred during service followed by years of reasonable functioning.  As the August 2013 VA examiner provided a thorough opinion supported by the evidence of record along with explanation and rationale for the opinion provided, the Board finds this opinion to be entitled to significant probative weight.  Id.

Additionally, the first indication in the claims file of any mental disorder appears in 1991, following the Veteran's aneurysm, approximately 11 years after the Veteran's discharge from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  The Veteran did not report any history of in-service abuse at that time, and did not mention the reported abuse until April 2005, several years after he began regular treatment for his psychiatric disorder.  In fact, the 2002 VA records reflect that the Veteran linked his psychiatric symptoms to his drug abuse and employment struggles.

The Board acknowledges the Veteran's reports in his March 2009 and September 2009 VA examinations that he has had psychiatric symptoms consistently since active duty service; however, his statements are inconsistent with his other statements in the claims file as well as with the evidence of record, and are therefore not entitled to significant probative value.  As noted above, the Veteran's first post-service complaint of depression was in February 1991, almost 11 years after service discharge.  The Veteran did not mention any in-service physical or psychological abuse until April 2005, many years after he began treatment for his psychiatric disorders.  When the Veteran first sought VA treatment for his psychiatric disabilities in 2002, he linked them to his history of drug abuse and employment struggles.  In June 2005, the Veteran stated that he did not develop depression and nightmares until after service discharge.  Similarly, during his August 2007 hearing before the Board, the Veteran reported that he did not develop nightmares and sleep disturbance until after service discharge.  As the Veteran's statements about whether he has experienced symptoms of a psychiatric disorder continuously since service are inconsistent, the Board does not afford them significant probative value.  Moreover, neither schizoaffective disorder, major depressive disorder, nor cognitive disorder is a chronic disease which may be found to be service-connected when there is evidence of continuity of symptomatology since the condition was noted during service.  38 C.F.R. §§ 3.303(b), 3.309(a) (2012); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the foregoing reasons, the criteria for entitlement to service connection for entitlement to service connection for a psychiatric disorder, to include major depressive disorder, schizoaffective disorder, and cognitive disorder, are not met, as the preponderance of the evidence is against the claims.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Headache Disorder

The Veteran contends that his current headache disorder is related to his active duty service.  During an August 2007 hearing before the Board, the Veteran testified that he developed headaches during service and that he was put on medication at that time.  He noted treatment for headaches after service beginning in 1983 from a private physician, but acknowledged that he was unable to obtain those private records to confirm the treatment.  He reported that the physician told him that he had a pinched nerve in his neck causing some headaches.  He stated that he began treatment with VA for his headaches in 2002.

The Veteran's service treatment records confirm that he was treated for headaches one time in November 1979.  The records show that he reported bilateral upper trapezius sharp pain with a constant headache for one day.  The diagnosis was bilateral upper trapezius strain.

SSA records reflect that the Veteran complained of headaches in 1991 and 1992 after he underwent brain surgery to clip an anterior artery aneurysm.  A March 1991 private treatment record notes that the Veteran complained of constant headaches.  An April 1991 record reported that the Veteran's headaches were most likely post-traumatic.  A November 1991 record indicates the Veteran's complaints of headaches for the prior nine to ten months.  The Veteran reported that he had headaches before the surgery, but that they have became worse after the surgery.  A February 1992 record reveals the Veteran's complaints of headaches since his surgery

During an October 2002 VA examination for brain aneurysms, the Veteran reported a history of throbbing headaches.  He noted that he took Motrin, which did not help, but that if he sat still for a while in a quiet room for 30 to 40 minutes, the headache usually resolved.  He indicated that he had been noticing these headaches for a long period of time, but that lately, he had them almost daily.  He could not describe any precipitating or aggravating factors for the headaches.  Neurological examination was essentially normal.  X-ray of the skull showed status post left frontal temporal craniotomy change with surgical clips in the suprasellar region.  The diagnoses included status post left fronto temporal craniotomy and surgery for the history of bleeding cerebral aneurysm in 1989.

VA treatment records from August 2002 through December 2010 note the Veteran's complaints of and treatment for headaches.  In November 2003, the Veteran reported that he had a headache.  A March 2006 VA treatment record reveals the Veteran's complaints of a bad migraine headache.  He reported that he experienced a syncopal episode that morning.  In October 2008, the Veteran reported chronic neck pain with numbness.  An electromyography (EMG) showed bilateral mild carpal tunnel syndrome.  In June 2009, he underwent an anterior cervical diskectomy and fusion with bone spacer and plates for anterior spinal cord compression due to spondylotic disease.  A December 2009 magnetic resonance imaging scan (MRI) of the cervical spine showed status post intervertebral disc spacer at C3-C4 with interval discectomy and improvement of the cord compression; stable focal compressive myelopathy in the spinal cord at C3-C4; and mild to moderate degenerative changes to the cervical spine at other levels.

In March 2011, the Veteran underwent a VA examination with regard to his headaches.  He noted that the headaches have been coming and going forever, but that they were more noticeable in the prior three to four years.  He described the headaches as located mainly in the frontal area, bilaterally, and the vertex.  He indicated that the headaches were throbbing headaches and that they occurred once or twice every two weeks and usually lasted the entire day.  He stated that, when he had a headache, he had to go to a dark room and lay down.  He noted that he took prescription medication for his headaches.  He denied a history of nausea or vomiting, but indicated that he had some dizziness with the headaches.  He noted that he had more headaches when worried about his bills or stressed.  The diagnoses included status post neck surgery and chronic degenerative joint disease of the cervical spine and muscle tension headaches.  After a thorough review of the medical evidence and lay statements in the claims file, the VA examiner opined that the Veteran's headaches were muscle tension headaches and most likely secondary to his PTSD and depression.  The examiner noted that the Veteran did not describe any headaches starting from the back of the neck or the occipital area, but suggested that further evaluation of any service-connected neck problem was suggested.  The examiner also reported that the examination was incomplete because an MRI of the brain and final remarks were pending.  A handwritten note on the examination report reflects that no MRI results were in the medical records as of April 2011.

In June 2012, the VA examiner who provided the March 2011 opinion provided a supplemental opinion regarding the Veteran's headaches.  The VA examiner thoroughly reviewed and discussed the medical evidence of record, which showed a history of one headache during service with no chronic treatment for headaches; bilateral mild carpal tunnel syndrome; anterior cervical diskectomy and fusion with bone spacer and plates for anterior spinal cord compression due to spondylotic disease; history of cerebral aneurysm in 1983; PTSD; and schizoaffective disorder.  The examiner reported that the Veteran underwent an MRI that day, which showed the dissection of the aneurysm in the left middle cerebral artery, but was otherwise normal.  With consideration of all of the pertinent medical evidence in the claims file, the examiner concluded that the Veteran's headaches were "at least as likely as not" secondary to a combination of several noted conditions and especially secondary to a combination of the muscle tension headaches related to the degenerative joint disease of the spine with surgery and the PTSD.  The examiner explained that the chronic neck pain and radiating pain to the shoulder related to the chronic degenerative joint disease, which required surgery, is "less likely than not" related to the Veteran's active duty service.  The examiner noted the Veteran was not seen for chronic neck pain and degenerative joint disease until 25 to 30 years after service discharge.

After a thorough review of the evidence of record, the Board concludes that service connection for a headache disorder is not warranted.  The evidence of record reflects diagnoses of a current headache disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  In addition, the Veteran's service treatment records reflect that he reported a headache during service in November 1979; thus, there is evidence of in-service headache.

However, the competent evidence of record does not show that the Veteran's current headache disorder is directly related to his active duty service.  In a March 2011 VA examination, the examiner concluded that the Veteran's headache disorder was most likely related to his PTSD and depression, which are not service-connected disorders.  In June 2012, the same VA examiner concluded that the Veteran's headaches were not related to service, and were more likely muscle tension headaches which were the result of his cervical spine disorder and PTSD.  The examiner further explained that the cervical spine degenerative joint disease was not likely related to service, as the Veteran did not seek treatment for chronic neck pain for many years after service discharge.  As the only medical evidence of record shows that the Veteran's headache disorder is not related to his active duty service, there is no probative medical evidence of record which establishes a link between the Veteran's current headache disorder and his active duty service.

Moreover, there is no medical or lay evidence of continuity of symptomatology for a headache disorder since service discharge.  The Veteran has not alleged, and the evidence does not show, that the Veteran has had symptoms of a headache disorder continuously since his service discharge.  In that regard, during his hearing before the Board, he indicated that he did not seek treatment for headaches until three years after service discharge.  Further, although he reported a long history of headaches, he has not stated that he has experienced headaches continuously since service discharge.  Further, the first post-service evidence of a diagnosis of a headache disorder is in October 2002, over 22 years after service discharge.  Further, headaches are not a chronic disease which may be found service-connected when there is evidence of continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d 1331.

The Board acknowledges the Veteran's statements and his testimony during his August 2007 hearing before the Board.  The testimony is competent evidence about what the Veteran observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the Veteran's statements that his current headache disorder is related to his active duty service are not statements of observations and are not competent evidence of a nexus between the Veteran's headache disorder and his active duty service.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because the Veteran is not a physician, his statements are not competent evidence that his current headache disorder is related to active duty service.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Additionally, although the Veteran's statements are competent evidence of what symptoms of a headache disorder he experienced, the VA examiner considered the Veteran's reported symptoms in formulating his medical opinion, but found that the Veteran's headache disorder is not related to his military service.  Barr, 21 Vet. App. at 307.

Additionally, there is no evidence that the Veteran's headache disorder is related to a service-connected disorder.  Although the VA examiner who provided opinions in March 2011 and June 2012 found that the Veteran's headaches were most likely secondary to his PTSD and depression, degenerative joint disease of the spine with surgery, and chronic neck pain, service connection is not in effect for any of those disorders.  38 C.F.R. § 3.310; see Allen, 7 Vet. App. 439 (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  Accordingly, as there is no evidence that the Veteran's headache disorder is proximately due to or the result of a service-connected disease or injury, service connection for a headache disorder is not warranted on a secondary basis.

As the evidence does not show that the Veteran's headache is related to his active duty service or to a service-connected disorder, service connection for a headache disorder is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.


ORDER

Entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder, major depressive disorder, and cognitive disorder, is denied.

Entitlement to service connection for a headache disorder is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


